Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 3 directed to the embodiment outlined with figure 13 in the reply filed on 10/13/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
In response to the Applicant’s remarks regarding the elected Species III (claims 1, 4-15 and 18) directed to the embodiment outlined with Figure 13, it appears that the elected Species 3 (Fig. 13) are directed to claims 1, 4-7, 9-10 and 15. Currently, claims 8, 11-14 and 18 are withdrawn because they are directed to different species.
 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an edge of the oxide semiconductor layer over laps an edge of the aluminum oxide film and wherein the edge of the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1 and 15 recite the limitation “an edge of the oxide semiconductor layer over laps an edge of the aluminum oxide film and wherein the edge of the aluminum oxide film overlays on the edge of the oxide semiconductor layer.” However, it is unclear as to what Applicant is intending to claim in view of the specification and drawings. Fig. 13 of Applicant’s drawing (species 3) depicts the edge of the aluminum oxide film (50) overlays on the edge of the oxide semiconductor layer (104). Fig. 14 of Applicant’s drawing (species 4) depicts an edge of the oxide semiconductor layer overlaps an edge of the aluminum oxide film.  As seen, claim 1 includes two mutually exclusive embodiments, one directed to Species 3 and the other one directed to Species 4. In view of the elected Species 3, it appears that the limitations “an edge of the oxide semiconductor layer overlaps an edge of the aluminum oxide film” should be deleted  as these limitations appears to be directed to the Species 4 (Fig. 14). Additionally, for the purposes of the examination, under the broadest reasonable interpretation, the term "overlaps" will be interpreted to encompass any configuration in which the two layers lie upon a same perpendicular line.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub# 2015/0053972 to Tokumaru et al. (Tokumaru).
Regarding independent claim 1, Tokumaru discloses a display device (Fig. 20A) comprising:
a substrate (Fig. 20A: 101);
a first transistor with an oxide semiconductor layer (Fig. 20A: 102 and ¶0055) above the substrate (101);
a first insulating film (Fig. 20A: 111) under the oxide semiconductor (102); and
an aluminum oxide film (Fig. 20A: 112 and ¶0142) above the substrate (101),
wherein the oxide semiconductor layer (102) and the aluminum oxide film (112) are on and in contact with the first insulating film (111), and
an edge of the oxide semiconductor layer (102) overlaps an edge of the aluminum oxide film (112) and wherein the edge of the aluminum oxide film (112) overlays on the edge of the oxide semiconductor layer (102).
Regarding claim 4, Tokumaru discloses wherein a first gate electrode (Fig. 20A: 105a) faces the oxide semiconductor layer (102), and the first insulating film (111) is located between the oxide semiconductor layer (102) and the first gate electrode (105a).
Regarding claim 5, Tokumaru discloses wherein a second insulating film (Fig. 20A: 104) is located on the oxide semiconductor layer (102), and a second gate electrode (105) is located on the second insulating film (104).
Regarding claim 7, Tokumaru discloses wherein a drain metal (Fig. 20A: 103) contacts a first edge of the oxide semiconductor layer (102), a source metal (another 103) contacts a second edge of the oxide semiconductor layer (another edge), the second edge being at an opposite side of the first edge (Fig. 20A: 102), a part of the drain metal (103) and a part of the source metal (another 103) overlap with the first gate electrode (105a) in a plan view.
Regarding independent claim 15, Tokumaru discloses a display device (Fig. 20A) comprising:
a first transistor (Fig. 20A) with an oxide semiconductor layer (Fig. 20A: 102); and
an aluminum oxide film (Fig. 20A: 112),
wherein an edge of the oxide semiconductor layer (Fig. 20A: 102) overlaps and is in contact with an edge of the aluminum oxide film (Fig. 20A: 112), and wherein the edge of the aluminum oxide film (112) overlays on the edge of the oxide semiconductor laver (102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub# 2015/0053972 to Tokumaru et al. (Tokumaru).
Regarding claim 6, Tokumaru discloses the display device according to claim 5 (see the rejections of claim 5 above).
Tokumaru fails to disclose the embodiment: wherein the second insulating film is located only on a channel of the oxide semiconductor layer.
However, another embodiment (Fig. 19D) teaches wherein the second insulating film (104) is located only on a channel of the oxide semiconductor layer (102).
Accordingly, while the embodiment of Fig. 20A is silent as to wherein the second insulating film is located only on a channel of the oxide semiconductor layer, the embodiment of Fig. 19D shows wherein the second insulating film (Fig. 19D: 104) is located only on a channel of the oxide semiconductor layer (Fig. 19D: 102), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the second insulating film of  Fig. 19D to only on a channel of the oxide semiconductor layer of Fig. 20A such that an interface scattering occurs at the interface and the field-effect mobility of the transistor is reduced in some cases (¶0120).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tokumaru in view of U.S. PGPub # 2016/0064568 to Ishida.
Regarding claim 9, Tokumaru discloses all of the limitations of claim 1 from which this claim depends.
Tokumaru fails to explicitly disclose wherein a light shielding film faces the oxide semiconductor layer and is located under the oxide semiconductor layer and the first insulating film.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have replace the gate electrode of Tokumaru with the light-shielding layer as taught by Ishida in order to block light emitted from an outer surface side opposite to the main surface of the insulating substrate toward the channel region (¶0065).
Regarding claim 10, Tokumaru discloses all of the limitations of claim 10 from which this claim depends.
Tokumaru fails to explicitly disclose wherein a second insulating film is located on the oxide semiconductor layer, and a second gate electrode is located on the second insulating film.
Ishida discloses wherein a second insulating film (Fig. 4: GI) is located on the oxide semiconductor layer (SMC), and a second gate electrode (Fig. 4: GE) is located on the second insulating film (UI).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have utilize the second insulating film and the second gate electrode of Tokumaru with the second insulating film and the second gate electrode as taught by Ishida in order to make a thin-film transistor (¶0063).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896